Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 13 July 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa
Quincy 13. July 1804.

A tour to Boston appears of late to bring me luck; yesterday, for the third time within this fortnight, I went there and found a letter from you—This was dated the 4th: and was written the same day that I on my part was writing to you, as I hope you have by this time perceived.—This repeated pleasure has in a great measure removed the aversion I had before to visiting the metropolis, and I shall probably frequent it more during the remainder of my exile from my best friend, and children
I found my trunks safe, and brought one of them out with me last evening—The Alert was just ready to sail again, and I gave the owner a small packet, containing the things which Mrs: Whitcomb had procured for you—Though unfortunately the most delicious article, the dear vermilion, is not to be had in Boston—The Captain will take charge of your Packet, but it being so small I took no bill of lading for it.
Whitcomb has got into the House at Concert-Hall, but will not be comfortably settled down for some months—The building is undergoing a metamorphosis almost total—The dancing Hall widened and lengthened—Another smaller Hall built in the back part of the house, and various other apartments are to be fitted up—I wish he may prove as successful there, as he has been hertofore—The terms upon which he has the house, are very safe and advantageous to him—But my principal apprehension is that his health will not stand the incessant fatigues of supporting so large an establishment—His wife has been very unwell but appeared yesterday to be quite recovered—
I did not succeed in the attempt to sell the house he left; no person appearing to offer anything approaching its value—At present it remains untenanted; but from its situation I think it cannot long remain so.
I dined at Mr: Smith’s—Mrs: Smith has been quite ill, all last week, and still appears feeble—She has however had her health much better this Spring and Summer, than at any time while we resided in Boston.
Mrs: Cutts has been three weeks in Boston, as I was informed yesterday—I had not heard of her being there before then, and she is now gone to Portsmouth—Mrs: Payne, and her Sister Sally Gray, exerted themselves much to make her visit agreeable to her—
Another piece of news to me was that of a matrimonial speculation between Mr: Francis Amory and Miss Kirkland, ci-devant Mrs——— I forget what—But I suppose you know—When I say news, it must be with some qualification—I had heard surmises of the sort before; but from a degree of improbability in the report, I had not thought best to mention it to you—The continuance of the rumour, and the confidence with which it is now circulated has given it a consistency which will warrant me in giving you the information.
Our neighbour Mrs: Beale, the old Lady, is extremely ill—Indeed dangerously so, though this day a little better than yesterday.—Mrs.: Whitney has a son—Though I believe I have notified you of this event before.
I am very sorry to hear that Mrs: Pichon is in danger of losing her child; and hope it will still recover—At this Season one would hardly imagine it possible that it should be affected with a consumption—As the great heats draw near I feel my anxiety for the health of our children and your own grow more and more sollicitous—I hope your excursion to Bladensburg will have proved both useful and agreeable to you.
I had seen in some newspaper an account of one incendiary attempt, at Mount Vernon; but am surprized that it should so often have been repeated without detection—We have just now seen published the famous charge of Judge Bowen to a grand Jury in Georgia, which you will find in some of the papers.—I think it to the credit of the Georgia People, that they suffered him to get away with an whole skin—For although there is nothing more strong as to principle in the charge, than Mr: Jefferson himself has published in his Notes on Virginia, yet Bowen went one step further—He drew the inference from the theory—and then the madness of the doctrines appeared in full view.
I wish the report you have heard that Mr: W. Pinckney, on his return to this Country, is to be appointed Attorney-General, may prove to be well founded; but I suspect Mr: Lincoln will not so readily loosen his hold of the place—It seems the successor to Mr: Livingston at the Imperial Court of France, is to be Genl: Armstrong, and Genl: Smith must yet content his ambition with being uncle-in law, to his imperial highness the Arch-duke Jerome—Thus much, for Liberty, Equality, fraternity, french-republics one and indivisible, and the unalienable rights of Man—
Ever affectionately yours
A.